Citation Nr: 0618293	
Decision Date: 06/22/06    Archive Date: 06/30/06

DOCKET NO.  03-34 742A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial disability evaluation greater 
than 10 percent for olecranon spurs of the right elbow 
(hereinafter "right elbow disability"). 

2.  Entitlement to an initial disability evaluation greater 
than 10 percent for olecranon spurs of the left elbow 
(hereinafter "left elbow disability").  

3.  Entitlement to an initial compensable disability 
evaluation for tinea pedis.  

4.  Entitlement to an initial disability evaluation greater 
than 10 percent for degenerative disc disease of the cervical 
spine (hereinafter "cervical spine disability").  

5.  Entitlement to service connection for bilateral lower 
extremity neuralgia (claimed as leg pain).  

6.  Entitlement to a temporary total disability evaluation 
from October 2000 to February 2002 (claimed as entitlement to 
a total disability rating for compensation purposes based on 
individual unemployability (TDIU) for the period from October 
2000 to February 2002).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active service from August 1977 to August 
1981 and from June 1986 to January 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  


FINDINGS OF FACT

1.  The veteran's right forearm extension is not limited to 
75 degrees.  

2.  The veteran's left forearm extension is not limited to 75 
degrees.  

3.  There is no evidence of exfoliation, exudation, or 
itching, involving an exposed surface or extensive area .  
There is no evidence of exposure to at least 5 percent, but 
less than 20 percent, of the entire body or at least 5 
percent, but less than 20 percent, of exposed areas affected; 
or the need for intermittent systemic therapy for a total 
duration of less than six weeks during the past 12-month 
period.  

4.  The evidence does not show that the veteran's cervical 
spine disability is moderate, with recurring attacks.  The 
evidence also does not show that that the forward flexion of 
his cervical spine is greater than 15 degrees but not greater 
than 30 degrees; or the combined range of motion of the 
cervical spine is not greater than 170 degrees; or muscle 
spam or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis or abnormal kyphosis.  

5.  The veteran's bilateral extremity pain is not a 
disability for VA purposes.

6.  A temporary total rating was assigned under 38 C.F.R. 
§ 4.30 for the period of October 3, 2000, to January 1, 2001, 
based on surgical treatment of the cervical spine requiring 
convalescence.  

7.  Convalescence required following surgical treatment of 
the cervical spine beyond January 1, 2001, is not shown.  


CONCLUSIONS OF LAW

1.  The criteria for a higher rating for a right elbow 
disability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.71a, Diagnostic 
Code (DC) 5207 (2005).

2.  The criteria for a higher rating for a left elbow 
disability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.71a, DC 5207 
(2005).

3.  The criteria for a compensable evaluation for tinea pedis 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1-4.7, 4.21, 4.118, DCs 7806, 7813 (2002 and 
2005).  

4.  The criteria for a higher rating for degenerative disc 
disease of the cervical spine have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.71a, 
DCs 5293, 5243 (2002 and 2005).

5.  Service connection for bilateral lower extremity pain is 
not established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2005). 

6.  The criteria for an extension of a temporary total 
evaluation under 38 C.F.R. 
§ 4.30 for convalescence following surgery for the veteran's 
service-connected cervical spine disability have not been 
met. 38 U.S.C.A. §§ 5107, 7104 (West 2002); 38 C.F.R. § 4.30 
(2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased rating claims

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which 
is based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.20 (2005).  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  If there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
upon the facts found.  Fenderson v. West, 12 Vet. App. 119 
(1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for 
an original rating remains in controversy when less than the 
maximum available benefit is awarded).  Reasonable doubt as 
to the degree of disability will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

The veteran asserts that he is entitled to a higher ratings 
for his service-connected right and left elbow disabilities, 
currently evaluated as 10 percent disabling under DC 5207, 
limitation of extension of the forearm.  38 C.F.R. § 4.71a.  

Under DC 5207, a 10 percent rating is warranted when the 
extension of the major or minor forearm is limited to 45 
degrees.  A 10 percent rating is also assigned when the 
extension of the major or minor forearm is limited to 60 
degrees.  A 20 percent rating is warranted when limitation of 
the major or minor forearm is limited to 75 degrees.  

The Board notes that there is no evidence of ankylosis of the 
elbow or impairment of the Flail joint to warrant application 
of DCs 5205 or 5209.  See Butts v. Brown, 5 Vet. App. 532 
(1993) (choice of diagnostic code should be upheld if 
supported by explanation and evidence).  

In July 2003, the veteran underwent a VA examination.  At the 
examination, the veteran reported that he had elbow 
disabilities since 1984.  He complained of chronic pain in 
his fingers and wrists bilaterally.  He stated that his 
condition did not cause incapacitation.  He treated his pain 
with ibuprofen, naproxen, and tramadol.  He experienced 
functional impairment when lifting, gripping objects, or 
moving his arms repetitively.  The veteran reported losing 2 
years of work due to his elbow disabilities.  

Upon examination, the physician noted that the veteran's 
right and left elbow appearances were abnormal, with 
tenderness and enlarged olecranons bilaterally.  The 
veteran's range of motion for both elbow joints was normal.  
His flexion was 145 degrees and his extension was 0 degrees 
bilaterally.  His forearm pronation was 80 degrees and his 
supination was 85 degrees bilaterally.  All four of these 
measurements are normal and indicated no limitation of 
motion.  The examiner noted that the veteran's elbows were 
not additionally limited by pain, fatigue, weakness, lack of 
endurance, or incoordination.  

In November 2000, the veteran underwent an outpatient 
surgical excision of olecranon spurs in his left elbow.  In 
April 2001, the veteran had olecranon spurs excised from his 
right elbow.  

In March 2000, the veteran underwent a VA examination.  His 
extension, pronation, and supination were all normal.  His 
flexion was limited to 130 degrees.  Painful motion was noted 
in all movements.  

The veteran's right and left elbow disabilities do not meet 
the criteria for a 20 percent evaluation.  The Board finds 
that examinations and reported cited above are entitled to 
great probative weight and that they provide evidence against 
the veteran's claims.  In fact, the July 2003 examination 
shows improvement because he did not complain of pain on 
motion and his flexion was normal at 145 degrees instead of 
limited to 130 degrees, as it was at his March 2000 VA 
examination, providing medical evidence against this claim.   

In a December 2002 letter, Dr. P. P., a VA physician, opined 
that the veteran's ratings for his elbow disabilities should 
be increased based on the severity of symptoms.  Dr. P. P. 
noted that he veteran had continuous pain, paresthesias, and 
limited range of motion of both upper extremities.  The basis 
for this conclusion was never clearly given and, as a result, 
provides only limited medical evidence in support of this 
claim.  Importantly, this doctor makes no reference to the 
range of motion in the elbow.  The remainder of the letter 
addressed the veteran's cervical spine disability.  

The Board finds that Dr. P. P.'s letter is entitled to some 
probative weight, but not as much as the other evidence 
discussed above.  Dr. P. P. does not discuss the details of 
why he believes the veteran should receive an increased 
rating for his elbow disabilities, other than to state that 
his belief is based upon severity of symptoms, recent medical 
history, and imaging study results.  

The Board finds that the post-service medical records and 
reports, as a whole, provide evidence against this claim and 
outweigh the veteran's complaints of pain.  At no time was 
the veteran's extension limited to 75 degrees for either 
elbow joint, even with consideration of pain.  Therefore, the 
veteran does not meet the criteria for a 20 percent 
evaluation.  Considering the evidence of record, the Board 
finds that the overall disability picture does not more 
nearly approximate the criteria for a 20 percent evaluation 
under DC 5207.  38 C.F.R. § 4.7.  In conclusion, the Board 
finds that the preponderance of the evidence is against a 
disability rating greater than 10 percent for right and left 
elbow disabilities.  

With regards to his claim for a compensable evaluation for 
tinea pedis, during the pendency of this appeal, regulatory 
changes amended the VA Schedule for Rating Disabilities, 38 
C.F.R. Part 4 (2005), including, effective August 30, 2002, 
the rating criteria for evaluating skin disorders, such as 
tinea pedis.  See 67 Fed. Reg. 49,590-49,599 (July 31, 2002).  
Therefore, the Board will evaluate the veteran's claim under 
both the old criteria in the VA Schedule for Rating 
Disabilities and the current regulations.  However, the VA's 
Office of General Counsel determined in an opinion that the 
amended rating criteria, if favorable to the claim, can be 
applied only for periods from and after the effective date of 
the regulatory change.  The Board can apply only the prior 
regulation to rate the veteran's disability for periods 
preceding the effective date of the regulatory change.  See 
VAOPGCPREC 3-00 (Apr. 10, 2000).  

The veteran asserts that he is entitled to a compensable 
rating for his service-connected tinea pedis, currently 
evaluated under DC 7813, dermatophytosis.  38 C.F.R. § 4.118.  

The RO addressed the previous criteria in the July 2001 
rating decision and the amended criteria in the September 
2003 statement of the case (SOC).  Therefore, the Board may 
also consider these amendments without first determining 
whether doing so will be prejudicial to the veteran.  Bernard 
v. Brown, 4. Vet. App. 384, 392-94 (1993).  

Under the previous criteria, tinea pedis is rated, by 
analogy, to eczema, depending upon the location, extent, and 
repugnance or otherwise disabling character of 
manifestations.  38 C.F.R. § 4.118, DC 7813 (2002).  Evidence 
of slight, if any, exfoliation, exudation, or itching caused 
by eczema (if on a nonexposed surface or small area) will 
result in the assignment of a noncompensable evaluation.  A 
compensable rating of 10 percent requires evidence of 
exfoliation, exudation, or itching, if involving an exposed 
surface or extensive area. 38 C.F.R. § 4.118, Diagnostic Code 
7806 (2002). 

Under the amended DC 7813, tinea pedis is rated by analogy, 
as disfigurement of the head, face, or neck (under Code 
7800); scars (under Codes 7801, 7802, 7803, 7804, or 7805); 
or dermatitis (under Code 7806) depending upon the 
predominant disability.  38 C.F.R. § 4.118, DC 7813 (2005).  
As the veteran's service-connected tinea pedis involves his 
feet and not his head, face, neck, the Board finds that the 
predominant disability should be rated, by analogy, to 
dermatitis of these extremities.  Consequently, the Board 
concludes that Code 7806 most appropriately reflects the 
veteran's service-connected disability from tinea pedis.  

Under the new rating criteria, a 10 percent evaluation for 
dermatitis or eczema requires evidence of exposure to at 
least 5 percent, but less than 20 percent, of the entire body 
or at least 5 percent, but less than 20 percent, of exposed 
areas affected; or the need for intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs for 
a total duration of less than six weeks during the past 12-
month period. 38 C.F.R. § 4.118, DC 7806 (2005).  

In November 2002, the veteran was treated at a VA Medical 
Center (VAMC) for dermatological conditions.  Upon 
examination, the veteran was found to have distal onycholysis 
and crumbling on both great toenails.  He also had subungual 
debris.  There was no toe web maceration.  The veteran was 
treated with lamisil cream.  

In March 2000, the veteran underwent a VA examination.  The 
physician noted that there was pulling of the skin and a 
"non specific rash" on both legs.  

Under the previous criteria, there is no evidence of 
exfoliation, exudation, or itching, if involving an exposed 
surface or extensive area to warrant a compensable 
evaluation.  Under the amended criteria, there is no evidence 
of exposure to at least 5 percent of the veteran's entire 
body or at least 5 percent of exposed areas affected.  There 
is also no evidence of record that intermittent systemic 
therapy was used to treat the veteran's tinea pedis.  

The Board finds that the facts and examinations cited above 
are entitled to great probative weight and provide evidence 
against the veteran's claim.  Based on the above, the Board 
finds that the veteran's tinea pedis does not meet the 
criteria for a 10 percent evaluation under either the 
previous or amended criteria.  

With regards to the veteran's claim for an increased rating 
for a cervical spine disability, during the course of the 
appeal, VA promulgated new regulations for the evaluation of 
disabilities of the spine, effective September 26, 2003.  See 
68 Fed. Reg. 51,454 (Aug. 27, 2003)(codified at 38 C.F.R. 
part 4).  The amendments renumber the diagnostic codes and 
create a general rating formula for rating diseases and 
injuries of the spine.  If a law or regulation changes during 
the course of a claim or an appeal, the version more 
favorable to the veteran will apply, to the extent permitted 
by any stated effective date in the amendment in question.  
38 U.S.C.A. § 5110(g); VAOPGCPREC 3-2000.  See Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.  
Because the amendments discussed above have a specified 
effective date without provision for retroactive application, 
they may not be applied prior to the effective date.  As of 
that effective date, the Board must apply whichever version 
of the rating criteria is more favorable to the veteran.  

The RO addressed the previous and amended criteria in the 
September 2003 SOC and the amended criteria in the September 
2003 DRO decision.  Therefore, the Board may also consider 
these amendments without first determining whether doing so 
will be prejudicial to the veteran.  Bernard v. Brown, 4. 
Vet. App. 384, 392-94 (1993).  

Under the previous version of the rating criteria, the RO 
assigned the veteran's degenerative disc disease of the 
cervical spine a 10 percent rating under DC 5293, 
intervertebral disc syndrome.  38 U.S.C.A. § 4.71a (2003).  A 
10 percent rating is assigned when the disability is mild.  
The next highest rating, 20 percent, is assigned when the 
disability is moderate, with recurring attacks.  

The words "slight," "moderate" and "severe" as used in 
the various diagnostic codes are not defined in the VA 
Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence, to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6.  It should also be noted that use 
of terminology such as "severe" by VA examiners and others, 
although an element of evidence to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6.  

Under the amended version of the rating criteria, the 
veteran's cervical spine disability would be rated under DC 
5243, intervertebral disc syndrome.  38 C.F.R. § 4.71a 
(2005).  The General Rating Formula for Diseases and Injuries 
of the Spine provides, in pertinent part, for a 10 percent 
evaluation, that forward flexion of the cervical spine must 
be greater than 30 degrees, but not greater than 40 degrees; 
or the combined range of motion of the cervical spine is 
greater than 170 degrees; but not greater than 335 degrees; 
or muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; or 
vertebral body fracture with loss of 50 percent or more of 
the height.  A 20 percent evaluation is warranted when there 
is forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees; or combined range of 
motion of the cervical spine is not greater than 170 degrees; 
or muscle spam or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis or abnormal kyphosis.  

Under DC 5243, the veteran's disability may also be rated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes if it results in a higher 
evaluation than the General Rating Formula for Diseases and 
Injuries of the Spine.  A 10 percent evaluation is assigned 
where there are incapacitating episodes with a total duration 
of at least one week but less than two weeks during the last 
12 months.  The next highest rating is 20 percent, is 
assigned where there are incapacitating episodes with a total 
duration of at least two weeks but less than four weeks 
during the past 12 months.

There is no record of the veteran suffering incapacitating 
episodes with a duration of two weeks due to his cervical 
spine disability.  Thus, a rating under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes would not be more favorable to the veteran.  

The veteran underwent a VA examination in July 2003.  He 
reported having a cervical spine disability since 1995.  He 
reported symptoms of chronic pain in the neck, shoulders, 
base of the skull, down the center of the back, as well as 
hot and cold sensations.  He reported his symptoms as 
constant, however he also stated that it did not cause 
incapacitation.  He is functionally impaired because he 
cannot sit or stand for a prolonged period of time.  The 
veteran reported that his neck disability resulted in two 
years of lost time from work.  

The examiner noted that the veteran is able to shower, drive, 
cook, climb stairs, take out the trash, walk, and dress 
himself.  Due to pain, he is unable to vacuum, shop, tend his 
garden, and mow his lawn.  At the time of the examination, 
the veteran was employed as a passenger and baggage screener.  

Upon examination, the veteran's gait and posture were within 
normal limits.  The range of motion of his cervical spine was 
normal.  His flexion was 65 degrees, extension was 50 
degrees, right and left lateral flexion were 40 degrees, 
right and left rotation were 80 degrees.  All of these were 
normal.  The only abnormality detected was that the veteran 
experienced pain at 80 degrees of right rotation.  The 
examiner noted that his range of motion was not additionally 
limited by pain, fatigue, weakness, lack of endurance, or 
incoordination.  There was no ankylosis of the spine.  The 
Board observes that his range of motion improved 
significantly since his March 2000 VA examination, providing 
evidence against this claim that the Board finds highly 
probative.  

In October 2000, the veteran underwent an anterior cervical 
fusion with no complications.  At a November 2000 follow-up 
appointment, Dr. B. L., the physician who operated on the 
veteran, stated that the veteran was recovering well.  He had 
some bilateral foot burning.  His reflexes were +2 
bilaterally and he had a negative Babinski sign.  Dr. B. L. 
stated his x-rays looked good and that he was not having any 
pain.  At a second follow-up appointment in December 2000, 
Dr. B. L. stated that the veteran's neck pain improved 
significantly and he only had minimal burning in his hands.  
The incision was well-healed and his neck strength was 
normal.  He had good range of motion in his neck and he 
doctor noted that the veteran could return to work "soon", 
providing more evidence against this claim.  

In September 2000, the veteran had an MRI of his cervical 
spine.  The results showed no misalignment of his cervical 
vertebrae.  There was mild disc bulging at C3-4 and C4-5 with 
some indentation and narrowing of the anterior subarachnoid 
space.  There were no intrinsic abnormalities of his spinal 
cord and no focal disc protrusion.  There was "very 
minimal" narrowing of the right C4-5 intervertebral foramen.  
No other narrowing was observed.  No spinal stenosis was 
demonstrated, providing, overall, more evidence against this 
claim.   

In August 2000, the veteran was treated by Dr. B. L.  The 
veteran complained of severe bilateral shoulder pain and 
tingling in his legs and hands.  The veteran had decreased 
range of motion in his cervical spine, with no 
superclavicular fossa masses or tenderness.  His motor 
strength, gait, and station were normal.  Dr. B. L. diagnosed 
the veteran with cervical spondylosis by history with 
possible early cord compression without significant 
neurological deficit.  

In March 2000, the veteran underwent a VA examination.  He 
reported stiffness in his neck and shoulders.  The veteran 
experienced pain on rotation and his neck was tender.  His 
flexion was 60 degrees with pain at 40 degrees, extension was 
40 degrees with pain at 30 degrees, right and left lateral 
flexions were 30 degrees with pain at 20 degrees, and right 
and left rotations were 60 degrees with pain at 30 degrees.  
There was no evidence of muscle spasms.  

The Board finds that the examinations and facts cited above 
are entitled to great probative weight and provide much 
evidence against the claim.  The Board notes that the 
veteran's range of motion has improved since his March 2000 
VA exam and he does not experience pain upon motion except 
for right rotation.  

In his December 2002 letter, Dr. P. P opined that the 
veteran's cervical spine disability rating should be 
increased due to severity of symptoms.  He stated that the 
veteran underwent a cervical fusion in April 2000 and 
continued to suffer from the same symptoms after recovering 
from the operation.  Dr. P. P. also referred to an August 
2002 CT myelogram that showed bilateral neuroforaminal 
narrowing from C3-4 through C7-T1.  He does not expect the 
veteran's condition to improve, even with further surgery.  

The Board finds that this letter is entitled to probative 
weight, and it provides some evidence in favor of this claim.  

Considering the amended criteria, the veteran's range of 
motion would not meet the criteria for a compensable rating.  
Therefore, the previous rating criteria are the most 
favorable to the veteran.  

Considering the previous rating criteria, the evidence of 
record does not show that the veteran's cervical spine 
disability is moderate, with recurring attacks.  In fact, the 
evidence of record shows that after his surgery in October 
2000, his range of motion improved and he experienced less 
pain.  The veteran's disability remains mild.  Considering 
the evidence of record, the Board finds that the overall 
disability picture does not more nearly approximate the 
criteria for a 20 percent evaluation under DC 5293.  
38 C.F.R. § 4.7.  In conclusion, the Board finds that the 
preponderance of the evidence is against a disability rating 
greater than 10 percent for a cervical spine disability.  

With regards to all of the veteran's claims for increased 
ratings, the present appeal arises from an initial rating 
decision which established service connection and assigned an 
initial disability rating.  Therefore, it is not the present 
level of disability which is of primary importance, but 
rather the entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  The Board finds that the criteria for increased 
evaluations have not been met at any time to warrant a staged 
rating.  Simply stated, the Board does not find evidence that 
the veteran's disability evaluations should be increased for 
any separate period based on the facts found during the 
appeal period.  The evidence of record from the day the 
veteran filed his to the present supports the conclusion that 
he is not entitled to increased compensation during any time 
within the appeal period.  The veteran was assigned a 
temporary 100 percent rating following his neck surgery and 
subsequent convalescence period under 38 C.F.R. § 4.30.  

Finally, the Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest that the veteran is 
not adequately compensated by the regular rating schedule.  
VAOGCPREC 6-96.  

Service connection claim

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease that was incurred or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. 
§ 3.303(a) (2005).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b).  

The first requirement for any service connection claim is 
competent evidence of existence of a current disability.  
Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 2 Vet. App. 
492, 494 (1992).  The veteran claimed service connection for 
bilateral leg pain, which the RO categorized as neuralgia.  

There is no evidence of record of the veteran being diagnosed 
with or treated for neuralgia.  

In June 2001, the veteran was treated by Dr. M. G., a 
rheumatologist.  The veteran complained of pain in the upper 
and lower extremities.  The physician's assessment was that 
the veteran had myalgias and some mild weakness.  The 
etiology of the myalgias was unclear.  In July 2001, the 
veteran had a biopsy of the left quadriceps muscle.  There 
were no diagnostic abnormalities.  There was no neuropathy, 
myopathy, or vasculitis seen.  In November 2001, the veteran 
was examined by another rheumatologist, Dr. N. T., who stated 
that the veteran had extremity pain of unknown etiology.  
Myalgia is muscle pain.  Zevalkink v. Brown, 6 Vet. App. 483, 
494 (1994).  

Pain alone, without a diagnosis or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal 
dismissed in part, and vacated and remanded in part sub nom.  
Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  
Therefore, the appeal is denied.  

TDIU claim

The veteran filed a claim for TIDU in February 2000, but in 
his December 2003 substantive appeal, he clarified that he 
wanted TDIU for a closed period from October 2000 to February 
2002 (the veteran is currently working).  Simply stated, a 
temporary TDIU, or "temporary total".  He asserted that he 
should be entitled to TDIU because he was unable to work due 
to his service-connected cervical spine disability and 
related surgeries.  As of his July 2003 VA examination, the 
veteran was employed as a passenger and baggage screener.  
Thus, the Board interprets this as a claim for an extension 
of his temporary total evaluation under 38 C.F.R. § 4.30.  
The Board finds no prejudice to the veteran in proceeding 
with this mater.   

Under applicable criteria, a total disability rating will be 
assigned, effective from the date of a hospital admission and 
continuing for a period of 1, 2, or 3 months from the first 
day of the month following such hospital discharge, if the 
hospital treatment of a service-connected disability resulted 
in: (1) surgery necessitating at least one month of 
convalescence; (2) surgery with respect to postoperative 
residuals such as incompletely healed surgical wounds, stumps 
and recent amputations, therapeutic immobilization of one 
major joint or more, application of a body cast, or the 
necessity for house confinement, or the necessity for 
continued use of a wheelchair or crutches (regular weight-
bearing prohibited); or (3) immobilization by cast, without 
surgery, of one major joint or more.  38 C.F.R. 
§ 4.30(a) (2005).  

A temporary total evaluation was assigned under 38 C.F.R. 
§ 4.30 for the period from October 3, 2000, to January 1, 
2001 based on surgical treatment of the veteran's cervical 
spine requiring convalescence.  In October 2000, the veteran 
underwent an anterior cervical fusion.  In this case, 
objective medical evidence indicating the need for additional 
convalescence following this surgery is not shown.  In fact, 
as discussed above, during his November and December 2000 
follow-up appointments, he showed improvement in both range 
of motion and the amount of pain experienced.  In December 
2000, his treating physician stated that he could return to 
work "soon", providing evidence against this claim.   

In March 2001, the veteran was seen by Dr. G. S., who noted 
that the veteran had left elbow surgery.  The physician noted 
that the veteran had normal gait and had full range of motion 
in his neck.  The veteran's incisions on the neck and left 
elbow were well healed.  There was no intraarticular heat, 
warmth, or swelling.  In July 2003, his range of motion in 
his cervical spine had improved and was normal, with the 
exception of pain at 80 degrees of right rotation, providing 
evidence that the Board finds to be against this claim. 

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that notations in the medical record as to the veteran's 
incapacity to work after surgery must be taken into account 
in the evaluation of a claim brought under the provision of 
38 C.F.R.  § 4.30.  Seals v. Brown, 8 Vet. App. 291, 296-97 
(1995); Felden v. West, 11 Vet. App. 427, 430 (1998).  
Furthermore, the Court has noted that the term 
"convalescence" does not necessarily entail in-home 
recovery.  There are no notations of record indicating that 
the veteran could not work following surgery.  

The Board has considered the veteran's contentions he could 
not find employment due to surgery for his service connected 
cervical spine and elbow disabilities.  However, the 
veteran's claim has limited merit because he has presented no 
medical evidence to support his contention.  Treatment 
records immediately following the veteran's surgery do not 
indicate additional convalescence was warranted, they in fact 
show improvement.  Post-service medical records are found to 
provide evidence against this claim. 

Based on the foregoing, the Board finds there is simply no 
legal basis to extend the temporary total evaluation.  A 
total rating based on convalescence is not appropriate simply 
on the basis that the underlying disability continues to be 
symptomatic, or becomes worse, following his surgery.  The 
appropriate schedular rating is intended to cover the 
situation.  Consequently, there is no legal basis for 
providing the benefits the veteran seeks.  Hence, an 
extension of a temporary total evaluation is not warranted.

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, 3.326(a).  That is, by a letter 
dated in April 2001, as well as information provided in the 
September 2003 statement of the case (SOC), the RO advised 
the veteran of the evidence needed to substantiate his claims 
and explained what evidence VA was obligated to obtain or to 
assist the veteran in obtaining and what information or 
evidence the veteran was responsible for providing.  The RO 
also sent the veteran VCAA notices in December 2002 and 
December 2003 with regards to other claims not currently on 
appeal.  Lastly, the September 2003 SOC includes the text of 
the regulation that implements the notice and assistance 
provisions from the statute.  Thus, the Board finds that the 
RO has provided all notice required by the VCAA.  38 U.S.C.A. 
§ 5103(a).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board observes that the RO issued the VCAA notice in 
April 2001, prior to the adverse determination on appeal.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  The RO 
did not specifically ask the veteran to provide any evidence 
in his possession that pertains to the claim.  Id. at 120-21.  
However, the Board is satisfied that the April 2001 VCAA 
notice and the September 2003 SOC otherwise fully notified 
the veteran of the need to give VA any evidence pertaining to 
his claim, such that there is no prejudice to the veteran.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).   See 
Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. 
§ 20.1102 (harmless error).  

Moreover, neither the veteran nor his representative has made 
any showing or allegation that the content of the VCAA notice 
resulted in any prejudice to the veteran.  

The Board notes that the veteran was not informed that a 
disability rating and effective date would be assigned if his 
claims were granted.  However, since the veteran's claims for 
increased ratings, service connection, and a total disability 
evaluation are being denied, no disability rating or 
effective date will be assigned.  Therefore there can be no 
possibility of any prejudice to the veteran.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, VA medical records, 
private medical records, and VA examinations.  As there is no 
other indication or allegation that relevant evidence remains 
outstanding, the Board finds that the duty to assist has been 
met.  38 U.S.C.A. § 5103A.  

The Board notes that an etiological opinion has not been 
obtained for the veteran's claim for service connection for 
lower extremity pain.  However, the Board finds that the 
evidence, discussed above, which indicates that the veteran 
did not have a disability for VA compensation purposes, 
warrants the conclusion that a remand for an examination 
and/or opinion is not necessary to decide the claim.  See 38 
C.F.R.  § 3.159 (c)(4) (2005).  As service and post-service 
medical records provide no basis to grant this claim, and 
provide evidence against the claim, the Board finds no basis 
for a VA examination to be obtained.  


ORDER

Entitlement to a higher initial disability evaluation for a 
right elbow disability is denied.  

Entitlement to a higher initial disability evaluation for a 
left elbow disability is denied.  

Entitlement to an initial compensable evaluation for tinea 
pedis is denied. 

Entitlement to a higher initial disability evaluation for 
degenerative disc disease of the cervical spine is denied.  

Service connection for bilateral extremity pain is denied.  

Entitlement to a temporary total disability evaluation beyond 
January 1, 2001, is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


